— Appeals from five orders of the Family Court, Westchester County, two entered June 24, 1981 (Buell, J.), two entered July 15, 1981 (Buell, J.), and one, an order of protection, dated July 31, 1981 (Bersani, J.). Appeals from the extended temporary order of protection (entered June 24, 1981) and amended extended temporary order of protection (entered July 15, 1981) dismissed (see Family Ct Act, § 1112). The final order of protection was executed July 31,1981. Other orders entered June 24,1981, and July 15,1981 affirmed insofar as appealed from and order of protection dated July 31,1981, affirmed. No opinion. Petitioner is awarded one bill of costs to cover all appeals. Gibbons, J. P., Weinstein, Bracken and Boyers, JJ., concur.